Title: To James Madison from Charles Jared Ingersoll, 15 February 1814
From: Ingersoll, Charles Jared
To: Madison, James


        
          Sir
          House of Representatives 15. February 1814
        
        I beg leave to ask your attention to the enclosed letter—besides which I have received two of a similar character, but anonymous, from Rawleigh in North Carolina. I have also been given to understand by a Gentleman of veracity in Washington that gross frauds are practiced by the Post Master General or his immediate agents in the contracts for carrying the mails. I have the honor to subscribe myself your very respectful humble servant
        
          C. J. Ingersoll
        
      